DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 04/13/2022. Claims 19-21, 27-30 and 35-36 are currently pending with claims 1-18, 22-26 and 31-34 cancelled by the applicant.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.

Allowable Subject Matter
Claims 19-21, 27-30 and 35-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments/Remarks filed on 03/28/2022 are persuasive and all previous rejections and objections are withdrawal for the reason’s presented by the applicant.
Claims 19 and 28 recite a surgical instrument for use which a robotic system which comprises a drive system comprising a push-to-fire knife, which is interpreted as a force exerted on the proximal end of the knife, wherein the knife is advanced by a motive force provided by the robotic surgical system.
The prior of record, either singularly or in combination of, fails to anticipate all the limitations of claims 19 and 28; Whitman, Brook, Tierney and Ikeda teach a surgical instrument for a robotic surgical system, but fail to anticipate the articulation joint structure and the push-to-fire knife; Racenet teaches a first and second articulation joint which have pivot axis transverse to one another and a knife which pulled through the firing process as cited by applicant’s arguments; and the incorporation of Hooven to teach as flexible drive shaft to push a knife would go against the teaching of Racenet as cited in applicant’s arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        08/04/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731